Title: From Benjamin Franklin to Cadwallader Colden, 1 January 1754
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir,
Philada. Jan. 1. 1753 [1754]
I have your Favour of the 3d past, with your Son’s Remarks on the Abbé Nollet’s Letters. I think the Experiments and Observations are judiciously made, and so well express’d, that, with your and his Leave, I would transmit them to Mr. Collinson for Publication. I have repeated all the Abbé’s Experiments in Vacuo, and find them answer exactly as they should do on my Principles, and in the material Part quite contrary to what he has related of them; so that he has laid himself extreamly open by attempting to impose false Accounts of Experiments on the World to support his Doctrine. Mr. Dalibard wrote me that he was preparing an Answer that would be published the Beginning of this Winter; but as he seems to have been impos’d on by the Abbé’s confident Assertion that a charg’d Bottle set down on an Electric per se is depriv’d of its Electricity, and in his Letter to me attempts to account for it, I doubt he is not yet quite Master enough of the Subject to do the Business effectually; so I conclude to write a civil Letter to the Abbé myself, in which, without resenting his Chicanery or any thing else in his Letters, I shall endeavour to set the disputed Matters in so clear a Light, as to satisfy every one that will take the Trouble of Reading it. Before I send it home, I shall communicate it to you, and take your Friendly Advice on it. I set out to-morrow on a Journey to Maryland, where I expect to be some Weeks; but shall have some Leisure when I return. At present I can only add my Thanks to your ingenious Son, and my hearty Wishes of a happy New Year to you and him and all yours. I am, Sir, Your obliged, and most obedient humble Servant
B Franklin
P. S. I wrote to you last Post, and sent my Paper on the Increase of Mankind. I send the Supplemental Electrical Experiments in several Fragments of Letters; of which Cave has made the most, by printing some of them twice over.
 Addressed: The honble Cadwallader [Colden]  Coldengham  Free   B Franklin
